Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 21, 30 and 34
b.	Pending: 21-40
Claims 21, 23-24, 30, 34 and 36-37 have been amended.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.10,725,670. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim moving data from the first location to a second location in the multi-layer stacked memory based on refresh rate. Instant application is a broader version of U.S. Patent No.10,725,670.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Saraswat et al. (US 20130275665) in view of various embodiments.

Regarding independent claim 21, Saraswat discloses a method (Figs. 1-7) comprising: 
monitoring a first memory refresh rate of a first memory die (Fig. 6 along with [0041] describes different temperatures and refresh rates. Fig. 6, step 605 monitors temperatures of stacked memory layer. In the same Fig. 6, at the following steps 610, 615 and 620 compares temperatures and translates that to refresh rates for refresh rate adjustment. That means 
responsive to a change in the first memory refresh rate exceeding a first threshold, and responsive to identifying free memory at a second memory die of the first memory stack, moving only a portion of a data unit from the first memory die to the second memory die (Figs. 3, 6-7 along with [0030]-[0031 ] describes that if a temperature of a layer or block of the memory exceeds a thermal budget, such as a thermal budget for the layer or the memory stack 310, and if it is possible to use another cooler location in the memory stack to allow the hot portion of memory to cool down before accessing it 315, then the memory stack device will take action to transfer data to address the thermal imbalance 322 as shown in Fig. 5. Step 325 of Fig. 3 shows remapping data to cooler location. Further Fig. 6 shows correlation between refresh rates and temperatures. [0016] describes “the dynamic operations for a stacked memory include modifications in data storage and refresh cycling to address heating in various portions of the stacked memory. [0022] describes “independently adapting the refresh rate locally for portions of memory”.  Fig. 6 along with [0042] describes determinations are made regarding whether the refresh rate for any memory block (or other portion of memory) requires adjustment 620, resulting in an independent change in refresh rate for the memory block or other portion of memory as required 625).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Fig. 3, steps 315 and 325 to Fig. 6 of Saraswat such that responsive to a change in the first memory refresh rate exceeding a first threshold, and responsive to identifying free memory at a second memory die of the first memory stack, 

Regarding claim 22, Saraswat discloses all elements of claim 21 as above and further monitoring the first memory refresh rate includes sampling a temperature of the first memory stack (Fig. 6 and [0041] describes temperatures of locations in a memory stack are monitored, wherein the monitoring is provided by a plurality of thermal sensors provided in various locations in the memory stack 605. In some embodiments, the temperatures across the memory stack are compared with a table providing refresh rates versus temperature values 615 to evaluate any thermal budget violations 610).

Regarding claim 23, Saraswat discloses all elements of claim 21 as above and further identifying the change in the first memory refresh rate, wherein identifying the change in the first memory refresh rate comprises identifying a current refresh rate based on a correlation between a first temperature and the first memory refresh rate (Figs. 6-7 and steps 610, 615 and 620 compares temperatures and translates that to refresh rates for refresh rate adjustment).



Regarding independent claim 34, Saraswat discloses a device (Figs. 1-7) comprising: 
a first memory stack comprising a first memory die and a second memory die (Fig. 4 along with [0032]-[0033] describes stacked memory 400 includes a 3D stack of a plurality of silicon memory dies 410. Multiple identical images of memory data 440 are maintained on the same die or on different dies within the memory stack. In this illustration, a first image of the memory data is maintained in a first die area 425 on the first die 420 
a memory management module (Fig. 5 and [0035]) to: 
monitor a first memory refresh rate of the first memory die (Fig. 6 along with [0041] describes different temperatures and refresh rates. Fig. 6, step 605 monitors temperatures of stacked memory layer. In the same Fig. 6, at the following steps 610, 615 and 620 compares temperatures and translates that to refresh rates for refresh rate adjustment. That means indirectly Saraswat monitors refresh rates); and
responsive to a change in the first memory refresh rate exceeding a first threshold, and responsive to identifying free memory at a second memory die of the first memory stack, moving only a portion of a data unit from the first memory die to the second memory die (Figs. 3, 6-7 along with [0030]-[0031 ] describes that if a temperature of a layer or block of the memory exceeds a thermal budget, such as a thermal budget for the layer or the memory stack 310, and if it is possible to use another cooler location in the memory stack to allow the hot portion of memory to cool down before accessing it 315, then the memory stack device will take action to transfer data to address the thermal imbalance 322 as shown in Fig. 5. Step 325 of in data storage and refresh cycling to address heating in various portions of the stacked memory. [0022] describes “independently adapting the refresh rate locally for portions of memory”.  Fig. 6 along with [0042] describes determinations are made regarding whether the refresh rate for any memory block (or other portion of memory) requires adjustment 620, resulting in an independent change in refresh rate for the memory block or other portion of memory as required 625).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Fig. 3, steps 315 and 325 to Fig. 6 of Saraswat such that responsive to a change in the first memory refresh rate exceeding a first threshold, and responsive to identifying free memory at a second memory die of the first memory stack, moving data from the first memory die to the second memory die in order to address the thermal imbalance 322 as taught by Saraswat ([0030]).

Regarding claim 35, Saraswat discloses all elements of claim 34 as above and further the memory management module is to monitor the first memory refresh rate by sampling a temperature of the first memory stack (Fig. 6 and [0041] describes temperatures of locations in a memory stack are monitored, wherein the monitoring is provided by a plurality of thermal sensors provided in various locations in the memory stack 605. In some embodiments, the temperatures across the memory stack are compared with a table providing refresh rates versus temperature values 615 to evaluate any thermal budget violations 610).



Regarding claim 37, Saraswat discloses all elements of claim 34 as above and further the first memory die is in the first memory stack with a third die and having a first temperature; and the second memory die is in a second memory stack with a fourth die and having a second temperature different than the first temperature (Fig. 4 and [0032]-[0033]).

Claims 25-33 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Saraswat et al. (US 20130275665) in view of Felch (US 20140281366).

Regarding claim 25, Saraswat discloses all elements of claim 24 as above but does not disclose maintaining a data structure at one of the first, 
However Felch teaches maintaining a data structure at one of the first, second, third, and fourth memory dies, the data structure identifying the free memory at the second memory die (Figs. 12-14 along with [0095] describes data structures for List of Free Memory Regions).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Felch to modified Saraswat such that maintaining a data structure at one of the first, second, third, and fourth memory dies, the data structure identifying the free memory at the second memory die in order to provide memory allocation mechanism as taught by Felch ([Figs. 12-14 and corresponding sections of the specification]).

Regarding claim 26, Saraswat and Felch together disclose all elements of claim 25 as above and through Saraswat further the third die is different from the fourth die (Fig. 4).



Regarding claim 28, Saraswat and Felch together disclose all elements of claim 25 as above and through Felch further the data structure is maintained at the second memory die (Fig. 11 shows data structures can be maintained in different memory banks (i.e., die)).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Felch to modified Saraswat such that the data structure is maintained at the second memory die in order to provide memory allocation mechanism as taught by Felch ([Figs. 12-14 and corresponding sections of the specification]).

Regarding claim 29, Saraswat and Felch together disclose all elements of claim 25 as above and through Felch further the data structure is maintained at the fourth memory die (Fig. 11 shows data structures can be maintained in different memory banks (i.e., die)).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Felch to modified 

Regarding independent claim 30, Saraswat discloses a method (Figs. 1-7), comprising: 
in response to identifying a change in a memory refresh rate at a first memory die of a first memory stack, moving only a portion of a data unit from the first memory die to a second memory die of a second memory stack (Fig. 6 along with [0041] describes different temperatures and refresh rates. Fig. 6, step 605 monitors temperatures of stacked memory layer. In the same Fig. 6, at the following steps 610, 615 and 620 compares temperatures and translates that to refresh rates for refresh rate adjustment. That means indirectly Saraswat monitors refresh rates. Figs. 4 and 7 shows stacked memory. Figs. 3, 6-7 along with [0030]-[0031 ] describes that if a temperature of a layer or block of the memory exceeds a thermal budget, such as a thermal budget for the layer or the memory stack 310, and if it is possible to use another cooler location in the memory stack to allow the hot portion of memory to cool down before accessing it 315, in data storage and refresh cycling to address heating in various portions of the stacked memory. [0022] describes “independently adapting the refresh rate locally for portions of memory”.  Fig. 6 along with [0042] describes determinations are made regarding whether the refresh rate for any memory block (or other portion of memory) requires adjustment 620, resulting in an independent change in refresh rate for the memory block or other portion of memory as required 625); 
Saraswat is silent about maintaining a data structure at one of the first and second memory stacks, the data structure identifying at least free memory in the first and second memory stacks, wherein moving comprises moving data from the first memory die to the second memory die based on said free memory.
However Felch teaches maintaining a data structure at one of the first and second memory stacks, the data structure identifying at least free memory in the first and second memory stacks, wherein moving comprises moving data from the first memory die to the second memory die based on said free memory (Figs. 12-14 along with [0095] describes data structures for List of Free Memory Regions).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Felch to Saraswat such that maintaining a data structure at one of the first and second memory stacks, the data structure identifying at least free memory in the first and second memory stacks, wherein moving comprises moving data 

Regarding claim 31, Saraswat and Felch together disclose all elements of claim 30 as above and through Saraswat further the first memory stack comprises a first plurality of memory dies and the second memory stack comprises a second plurality of memory dies different from the second plurality of memory dies (Fig. 4 along with [0032]-[0033] describes stacked memory 400 includes a 3D stack of a plurality of silicon memory dies 410. Multiple identical images of memory data 440 are maintained on the same die or on different dies within the memory stack. In this illustration, a first image of the memory data is maintained in a first die area 425 on the first die 420 and in a second die area 435 on the second die 430 (where such areas could also be on the same die)).

Regarding claim 32, Saraswat and Felch together disclose all elements of claim 30 as above and through Saraswat further the first memory stack and the second memory stack together form a third memory stack (Fig. 4 shows two separate stacks which can be combined together).



Regarding claim 38, Saraswat discloses all elements of claim 37 as above but does not disclose the memory management module is to: maintain a data structure at one of the first, second, third, and fourth memory dies, the data structure identifying the free memory at the second memory die.
However Felch teaches the memory management module is to: maintain a data structure at one of the first, second, third, and fourth memory dies, the data structure identifying the free memory at the second memory die (Figs. 12-14 along with [0095] describes data structures for List of Free Memory Regions).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Felch to modified Saraswat such that the memory management module is to: maintain a data structure at one of the first, second, third, and fourth memory dies, the data structure identifying the free memory at the second memory die in order to 

Regarding claim 39, Saraswat and Felch together disclose all elements of claim 38 as above and through Saraswat further the third die is different from the fourth die (Fig. 4 and [0032]-[0033]).

Regarding claim 40, Saraswat and Felch together disclose all elements of claim 38 as above and through Saraswat further the third die is the same as the fourth die (Fig. 4 and [0032]-[0033]).

Response to Arguments
Applicant's arguments filed on 8/24/2021 have been fully considered but they are not persuasive.
Regarding nonstatutory double patenting rejection w.r.t U.S. Patent No.10,725,670; independent claim 1 of that ‘670 patent recites “identifying the second location based on the references of the free memory pages therein…”.
Hence Examiner respectfully disagrees with Applicant’s reason of traversal for double patenting rejection.
in data storage and refresh cycling to address heating in various portions of the stacked memory. [0022] describes “independently adapting the refresh rate locally for portions of memory”.  Fig. 6 along with [0042] describes determinations are made regarding whether the refresh rate for any memory block (or other portion of memory) requires adjustment 620, resulting in an independent change in refresh rate for the memory block or other portion of memory as required 625.
Further, the phrase “only a portion of a data unit” does not exclude moving the whole data unit either. POSITA will be able to derive obvious variation of “only a portion of a data unit” from “data unit”. 
Rejections are maintained at-least for above mentioned reasons. Details will be found under “Claim Rejections”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        5/20/2021